Citation Nr: 1515545	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  12-33 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1980 to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

The Veteran's tinnitus results in ringing in the ears with reported annoyance and disturbance of sleep patterns.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 10 percent for service connected tinnitus have not been met.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In Dingess v. Hartman, the Court held that the notice requirements of 38 U.S.C. § 5103(a) apply generally to all five elements of a service-connection claim. 19 Vet .App. 473, 486 (2006).  However, the Court in Dingess also held that "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven." Id. at 491. When the appellant disagreed with the initial disability rating assigned, VA was obligated under sections 7105(d) and 5103A, to advise the appellant of what was necessary to obtain the maximum benefit allowed by the evidence and the law. Id.  In the present case, in November 2007 the RO sent the Veteran a notice letter regarding disability ratings and effective dates.  Thus, all notice obligations have been met.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran adequate examinations.  The VA examinations provided were adequate in that they recorded the reported medical history, reported accurate findings, provided opinions with rationales and provided the effects on social functioning and work.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  

II.  Merits of Claim

The November 2009 rating decision granted service connection for the Veteran's tinnitus and assigned a 10 percent disability rating effective September 28, 2007.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The August 2008 VA examination indicates the Veteran reported noise exposure in service from engine noise while working as a boiler engine tech.  He indicated he wore ear protection most of the time in the service.  In the examination, the Veteran reported onset of his tinnitus about eight years ago.  He described the tinnitus as bilateral and constant ringing in his ears that affects his ability to sleep.  Further, he rated the annoyance level of his tinnitus as 4 out of 5.

The record also includes private treatment records indicating the Veteran reports a long history of tinnitus.  Specifically, a December 2006 treatment note describes a long history of tinnitus in which the Veteran was prescribed medication for in January 2007.

The highest schedular rating for tinnitus is 10 percent.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  Here, the Veteran simply argues that constant tinnitus should provide for a higher rating.  However, given that 10 percent is the maximum schedular rating allowed for tinnitus, a higher schedular rating is not available and his claim for a higher schedular rating must be denied.


ORDER

Entitlement to an initial schedular disability rating greater than 10 percent for tinnitus is denied.

REMAND

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis. Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir.  2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the  Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected for a duodenal ulcer and chronic sinusitis with headaches, in addition to his tinnitus. Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted. 

Accordingly, the case is REMANDED for the following action:

1. In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

If the RO determines that referral is necessary, such referral should be made.

2.  After completing any additional development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


